Citation Nr: 0007759	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for mitral valve 
insufficiency, claimed as secondary to service connected 
residuals of rheumatic fever.

2.  Entitlement to an increased evaluation for residuals of 
rheumatic fever, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who had active service from March 1968 
to October 1968, appealed that decision to the Board.

In June 1999, the Board remanded the above claims for further 
development, which has since been completed, and the claims 
have since been referred to the Board for appellate review.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran does not have valvular heart disease or 
valvular pathology as a result of his in-service rheumatic 
heart disease.

3.  The veteran's residuals of rheumatic heart disease do not 
include a definitely enlarged heart, severe dyspnea on 
exertion, arrhythmias or flutter.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for mitral 
valve insufficiency is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a disability evaluation in excess of 30 
percent for residuals of rheumatic fever have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.31, 
4.104, Diagnostic Code 7000 (1999), (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran separated from service as a result of in-service 
rheumatic fever.  A January 1969 rating decision granted 
service connection for residuals of rheumatic fever, finding 
that cardiac manifestations warranted a 100 percent 
evaluation from October 29, 1968, and a 30 percent evaluation 
from April 29, 1969.  An August 1979 rating decision proposed 
to reduce the veteran's evaluation to a noncompensable rate, 
which became effective as of November 1, 1979.  In December 
1996, the RO received this current claim for service 
connection for mitral valve insufficiency as a result of in-
service rheumatic fever and a claim for an increased 
evaluation for residuals of rheumatic fever.  The June 1997 
rating decision on appeal denied service connection for 
mitral valve insufficiency and granted a 30 percent 
evaluation for cardiac residuals of rheumatic fever.  
However, as the 30 percent evaluation is not the highest 
available under the schedular criteria, it is still a viable 
issue for appellate consideration by the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

With respect to a chronic disability subject to presumptive 
service connection, such as a cardiovascular disease, 
evidence that the chronic disorder was manifested to a 
compensable degree within the prescribed period is sufficient 
to establish evidence of the required nexus.  38 C.F.R. 
§§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet.App. 498, 502 
(1994).  

As a result of the veteran's claim for service connection, he 
was afforded a VA cardiac examination in March 1997.  The 
examiner reviewed his history.  The examiner commented that 
carotid bruits were not heard, nor were any other abnormal 
sounds noted.  No heart murmur was heard.  An EKG showed a 
normal sinus rhythm.  A chest X-ray showed some cardiomegaly, 
that is, heart enlargement.  A minimal amount of dyspnea was 
reported, and the examiner also characterized the complaints 
as minimal.  The examiner stated that the only residual from 
the in-service rheumatic fever was the cardiomegaly.  

As a result of the June 1999 Board remand, the veteran was 
given another VA cardiac examination, in September 1999.  The 
veteran had no specific complaints, and his history of 
rheumatic fever was noted.  The veteran denied dyspnea.  The 
examiner commented on hypertension treatment, but he did not 
comment on any relationship between a current diagnosis of 
hypertension and the veteran's service connected residuals of 
rheumatic fever.  The examiner referenced a March 1999 EKG, 
which showed normal ventricular systolic function but 
moderate enlargement.  Normal valves and thrombus was also 
noted in that EKG (i.e., there was no valvular pathology 
present).  At the time of the September 1999 VA examination, 
no carotid bruits were noted.  Heart sounds were regular, but 
there was a systolic murmur heard.  An April 1999 chest X-ray 
was referenced, which showed a normal heart size.

In light of the above, the Board finds that the veteran has 
not submitted evidence of mitral valve insufficiency, and 
thus this claim is not well grounded.  In this respect, the 
examiner who conducted the September 1999 VA cardiac 
examination stated that the veteran did not have valvular 
pathology.  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, the Board must 
find that this claim is not well grounded, and it must be 
denied on this basis.

Increased Evaluation

The veteran's claim for an increased evaluation for cardiac 
residuals of rheumatic fever is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

During the pendency of this claim the VA changed the rating 
schedule for rating the severity of a cardiovascular 
disorders, including rheumatic heart disease.  See 62 Fed. 
Reg. 65219 (1997).  Prior to December 11, 1997, rheumatic 
heart disease warranted a 30 percent evaluation from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for three 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
evaluation was warranted when the heart was definitely 
enlarged; severe dyspnea on exertion was present, elevation 
of systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia 
was present; more than light manual labor was precluded.  A 
100 percent evaluation was warranted for even more severe 
symptomatology.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(1997).

Effective December 11, 1997, an evaluation for valvular heart 
disease, including rheumatic heart disease, requires the 
presence of valvular heart disease, documented by findings on 
physical examination and either EKG, Doppler echocardiogram, 
or cardiac catheterization.  A 30 percent evaluation is 
warranted with a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on EKG, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted with more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation requires even more severe 
symptomatology.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(1999).  

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the Court held that 
the revised regulations do not allow for their retroactive 
application, barring statutory intent to the contrary.  Thus, 
the Board cannot apply the revised criteria to symptomatology 
prior to November 11, 1997.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 30 percent disability evaluation under 
either the previous or amended schedular criteria.  In this 
regard, the veteran has not displayed the criteria for a 60 
percent evaluation under the former schedular criteria.  
While his heart was enlarged somewhat in March 1997, such was 
not characterized as definitely enlarged, and indeed, at the 
September 1999 VA examination, the examiner referenced a more 
recent X-ray which showed normal heart size.  Further, 
whatever dyspnea the veteran has had during this claim, 
particularly that reported in March 1997, was not related to 
be severe.  The veteran's heart showed a regular rate and 
rhythm at the time of an EKG performed in March 1997.  As the 
criteria for a 60 percent evaluation have not been shown 
under the former diagnostic criteria, the Board must find 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent under the former criteria.  
Parenthetically, the Board would note that if the criteria 
for a 60 percent evaluation have not been met, a higher 
evaluation, which requires even more severe symptoms, clearly 
is not warranted under applicable schedular criteria.

In a similar manner, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 30 
percent under the revised criteria.  The Board would point 
out that an initial predicate for a compensable evaluation 
for valvular heart disease, including cardiac residuals of 
rheumatic fever, is the presence of valvular disease.  As 
noted above, the most recent evidence, the September 1999 VA 
examination report, reflects that the veteran does not have 
valvular pathology.  As such, the Board must find that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 30 percent rate under the 
revised criteria.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that residuals of 
rheumatic fever have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).













ORDER

Service connection for mitral valve insufficiency, claimed 
secondary to service connected residuals of rheumatic fever, 
is denied.

A disability evaluation in excess of 30 percent for residuals 
of rheumatic fever is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

